Citation Nr: 0305683	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  94-49 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to May 
1972.  He also had a period of active duty for training in 
August 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating action of the RO that 
denied the veteran's claims for increased ratings for low 
back and left knee disabilities and denied a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  The veteran was 
sent notice of this decision in January 1993.  A notice of 
disagreement was received in February 1993 and the RO issued 
a statement of the case in March 1993.  A substantive appeal 
was received from the veteran in April 1993.  

In subsequent rating actions, the RO continued the ratings in 
effect for the low back and left knee disabilities and the 
denial of the claim for TDIU and denied additional claims for 
increased ratings for other service-connected disabilities.  
The veteran did not perfect appeals as to the denial of any 
issues other than those addressed in the January 1993 RO 
decision.  

In an August 1996 statement, the veteran indicated his desire 
to "cancel" his appeal as to the low back and TDIU claims.  
As such, those issues are no longer before the Board.  In 
January 2001, the RO also granted the veteran's claim for a 
TDIU; hence, that matter is, likewise, no longer in appellate 
status.  

In a March 2003 statement, the veteran's accredited 
representative indicated that the veteran's appeal should be 
dismissed; however, the claims file contains no written 
consent from the veteran effectively withdrawing his appeal.  
The Board notes that under the version of 38 C.F.R. § 20.204 
(2002) currently in effect, a substantive appeal filed 
personally by an appellant may not be withdrawn by the 
authorized representative without the express written consent 
of the appellant.  As the veteran in this case prepared the 
December 1993 Substantive Appeal, only filed via his 
representative, the Board finds that the representative's 
March 2003 statement cannot suffice as a withdrawal of the 
pending appeal.  As such, the Board will proceed with a 
decision on the remaining issue on appeal, noted on the title 
page of this decision.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim of increased rating for the left knee 
disability has been accomplished.  

2.  Symptoms associated with the left knee consist primarily 
of a noncompensable degree, if any, of left knee range of 
motion loss with pain and subjective complaints of pain, with 
no effusion or instability.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 
5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the claim for increased rating for 
the service-connected left knee disability has been 
accomplished.

Through the January 1993, October 1993 May 1995, June 1999 
and January 2001 rating decisions, the March 1993 statement 
of the case and numerous supplemental statements of the case, 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefits he 
seeks, the evidence that has been considered in connection 
with his appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  As indicated below, the RO 
has consistently obtained pertinent VA treatment records, as 
identified by the veteran.  Such evidence has been summarized 
in the SOC and SSOCs, through which the RO also has invited 
the veteran to identify any other information and/or evidence 
pertinent to the claim.  In an October 1999 letter to the 
veteran, the RO notified the veteran that it was attempting 
to obtain VA treatment records and requested that he provide 
information necessary to obtain any private medical records.  
In an April 2001 letter, the RO notified the veteran of the 
duties to notify and assist under the VCAA, and informed him 
that he might be afforded a medical examination in connection 
with his claim if it was determined that one was needed.  The 
veteran was also informed of his responsibility to provide 
certain information to enable to the RO to obtain evidence 
pertinent to his claim, and invited to submit relevant 
evidence in his possession.  Hence, the Board also finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted medical evidence and 
written argument in support of this claim.  Moreover, the RO 
has undertaken reasonable and appropriate efforts to assist 
him in obtaining the evidence necessary to substantiate his 
claim, including obtaining VA medical treatment records and 
arranging for the veteran to undergo several VA examinations.  
Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate the existence of, 
any additional medical or other relevant evidence that is 
necessary for a fair adjudication of the claim that has not 
already been obtained.     

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claim 
for an increased rating for the left knee disability at this 
juncture, without directing or accomplishing any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

II.  Background

In a January 1989 rating action, service connection was 
granted and a noncompensable rating assigned for residuals of 
a left knee injury, effective from August 21, 1983.  It was 
noted that the veteran suffered a partial tear to the 
anterior cruciate ligament and underwent diagnostic 
arthroscopy during service.  In a March 1992 rating action, 
the RO effectuated a February 1992 Board decision and 
assigned a 10 percent rating, effective from June 1, 1989, 
following the expiration of a temporary total rating in 
effect from April 4, 1989 to June 1, 1989.  That 10 percent 
rating has remained in effect to the present.  

The veteran submitted a claim for increase in August 1992.  
He was afforded a VA examination in October 1992 at which 
time the history of his in-service knee injury and two 
subsequent arthroscopic surgeries was noted.  On physical 
examination, the veteran was noted to ambulate with an 
alternating gait.  He was unable to accomplish deep knee 
bends due to back and left knee pain.  Range of motion of the 
left knee was reported as extension to 0 degrees, flexion to 
125 degrees.  The examiner commented that range of motion was 
"cut down" because of tightness in the thigh and calf.  The 
diagnoses included chronic synovitis secondary to two 
arthroscopic meniscectomies.  

The report of an April 1993 VA examination included a 
recitation of the veteran's pertinent medical history and his 
current complaints of knee pain and occasional swelling.  The 
veteran denied having any follow up treatment for his knee 
since 1987.  On physical examination, the left knee was 
described as within normal limits.  The veteran demonstrated 
full range of motion, with crepitus.  There was medial joint-
line tenderness but no joint effusion.  The examiner noted no 
ligamentous instability, but there was a positive McMurray's 
sign.  X-ray studies of the left knee were within normal 
limits without evidence of medial joint-space narrowing.  The 
diagnoses included history of left knee medial meniscus tear 
status-post medial meniscectomy with possible recurrence of 
meniscal tear.  

In September 1993, the veteran underwent left knee 
arthroscopy.  In November 1993, he was noted to be 6 weeks 
post-surgery, but still complained of pain around the left 
patella.  There was no popping, giving way or effusion; range 
of motion was full.  The operative report detailed partial 
tear of the meniscus and lateral compartment degenerative 
joint diagnosis.  

The veteran was afforded a VA examination in January 1995 at 
which time he related the history of his knee disability and 
complained of occasional swelling, some intermittent locking 
and a "feeling of slipping" in the knee.  There was no 
effusion noted on physical examination.  Range of motion was 
demonstrated as 0 degrees at "full" extension and to 
approximately 125 degrees of "full" flexion.  The examiner 
noted that flexion was limited by discomfort in the low back.  
There was no ligamentous instability, no true joint-line 
tenderness and no evidence of quadriceps or patellar 
tendonitis.  The veteran had some slight crepitance on 
compression of the patella, but did not show any signs of 
chondromalacia patella with palpation of the undersurface of 
the patella.  Lachman's and McMurray's signs were negative.  
The diagnoses included remote injury to the left knee, now 
with continued complaint of pain and slipping without any 
objective evidence of ligamentous instability or locking and 
with some residual discomfort following repetitive 
arthroscopies.  

The report of an April 1997 VA examination noted the history 
of the veteran's left knee injury and his current complaints 
of some intermittent swelling, buckling and locking.  On 
physical examination, there was no effusion or bony 
irregularities.  The examiner noted that both knees appeared 
almost symmetrical on visual inspection.  Range of motion was 
to 0 degrees of extension and 120 degrees of full flexion, 
with no "significant" crepitus during that motion.  The 
veteran had no ligamentous instability and minimal laxity; 
McMurray's and Lachman signs were negative.  There was no 
isolated joint line tenderness.  The veteran did complain of 
slight discomfort upon palpation.  The diagnoses included a 
meniscal injury to the left knee; status-post three 
arthroscopic procedures with continued complaint of buckling, 
locking and swelling and degenerative disease of the left 
knee.  X-rays showed small suprapatellar effusion with no 
significant degenerative changes.  

The report of a March 1999 VA examination noted the veteran's 
complaints of left knee pain that "seems" to be behind the 
kneecap.  He denied locking, popping or giving way of the 
knee.  There was no swelling, increased heat or erythema on 
physical examination and a full, painless range of motion was 
demonstrated.  The examiner noted no tenderness to palpation 
and no instability.  Diagnoses included degenerative joint 
disease, and chronic ACL tear, left knee.  The examiner noted 
that an April 1998 MRI of the left knee revealed mucoid 
degeneration, chronic tear of the ACL and lateral joint space 
narrowing.  

The veteran presented to a May 2000 VA examination with 
complaints of daily left knee pain, worse with walking or 
climbing stairs.  He reported that his left knee swells and 
there is occasional popping and clicking.  He also reported 
buckling and locking, with pain behind the knee.  Physical 
examination revealed range of motion from 0 to 120 degrees, 
with crepitus.  No drawer sign or instability was 
appreciated.  There was moderate medial joint line tenderness 
and patellofemoral pain and mild swelling.  An MRI study of 
the left knee revealed findings compatible with degenerative 
tear of the lateral meniscus; suspicion for small meniscal 
tear medial meniscus; osteoarthritic changes.  The diagnoses 
included torn medial and lateral menisci and osteoarthritis, 
left knee.  The examiner commented that due to the veteran's 
numerous orthopedic problems and complaints, which vary in 
frequency and severity, it is not likely he could reliably 
work even in a sedentary occupation.  

VA treatment records include complaints and findings 
referable to left knee pain.  In August 1995, the veteran 
complained of pain.  On physical examination, there was no 
swelling, tenderness around the patella, but flexion was 
painful.  The impression was "probably developing DJD."  

In April 1997, the veteran complained of occasional locking 
of the left knee and reported taking pain medication with 
minimal relief.  Range of motion was from to 95 degrees, with 
positive patellar grinding and negative apprehension.  In 
July 1997, the knee was stable varus/valgus, anterior and 
posterior drawer.  The examiner noted a catching sensation 
was palpable at 30 degrees of flexion, with flexion to 100 
degrees.  In August 1997, the veteran complained that his 
knee still locks.  The knee showed some swelling  on physical 
examination, but good extension and flexion.  In September 
1997, there was no swelling, but some tenderness around the 
patella.  Range of motion was described as good, but painful.  

In April 1998, there was positive anterior medial joint line 
tenderness and full range of motion, with increased patella 
laxity and medial patella tenderness.  In May 1998, there was 
no swelling, effusion or atrophy.  The assessment was 
continued left knee pain, possibly secondary to chronic 
meniscal tear.  

In February 1999, the veteran continued to complain of pain, 
with clicking.  He denied locking of the knee.  He had full 
extension and flexion.  The assessment was probable increase 
in symptoms without locking.  In August 1999, the veteran 
complained of instability.  There was small effusion, with 
full range of motion and no varus/valgus laxity.  

III.  Analysis

The veteran contends that his service-connected left knee 
disability is more severe than the current rating indicates.  
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  VA also has a duty to acknowledge 
all regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

Historically, the veteran's service-connected residuals of a 
left knee injury were evaluated under Diagnostic Code 5257, 
pursuant to which other knee impairment, such as recurrent 
subluxation and lateral instability, are evaluated.  10, 20 
and 30 percent evaluations are assignable for mild, moderate, 
and severe disability, respectively.  

More recently, the diagnostic code under which the veteran's 
left disability is evaluated was changed to Diagnostic Code 
5262.  Under that diagnostic code, a 10 percent rating is 
assigned for malunion of the tibia and fibula, with slight 
knee or ankle disability.  A 20 percent rating is warranted 
for moderate knee or ankle disability, while marked knee or 
ankle disability would warrant the assignment of a 30 percent 
rating. 

To give the veteran every consideration in connection with 
the instant appeal, the Board has considered the criteria of 
Diagnostic Codes 5257 and 5262, as well as other potentially 
applicable diagnostic codes for evaluating musculoskeletal 
knee disabilities, in evaluating the left knee disability 
under consideration.

The veteran's left knee symptoms have consisted primarily of 
minimal, if any, range of motion loss with pain, and 
subjective complaints of pain, and there is x-ray evidence of 
osteoarthritic changes.  However, the objective medical 
evidence of record does not show that the veteran has overall 
moderate knee disability which would warrant a rating in 
excess of 10 percent under Diagnostic Code 5262.  Although 
the term "moderate" is not defined by regulation, in 
determining the degree of disability that warrants the 
assignment of a higher rating, the Board points out that, on 
examination, the veteran has demonstrated full or "good" 
range of motion, with no definite instability or effusion.  
Although crepitus was noted on VA examination in May 2000, 
range of motion has been described as full and painless 
(March 1999 VA examination), and without significant crepitus 
(April 1997 VA examination).  Normal motion of the knee is 
from 0 degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.  Clearly, no ankylosis, or 
disability comparable to ankylosis, is shown; hence, 
Diagnostic Code 5256 is not applicable.  Moreover, in the 
absence of evidence of limitation of flexion of the leg to 30 
degrees, or limitation of extension to 15 degrees, the 
criteria for the next higher, 20 percent evaluation, under 
Diagnostic Code 5260 or Diagnostic Code 5261, respectively, 
are not met.  Hence, a higher evaluation for the veteran's 
disability is not assignable under Diagnostic Codes 5256, 
5260, 5261, or 5262.  

Given the diagnosis of a torn meniscus, as well as the 
symptomatology reported by the veteran and clinically 
observed on numerous VA examinations, the Board has also 
considered the provisions of Diagnostic Code 5258, for which 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating.  The Board notes that although the veteran 
has consistently complained of pain and swelling in the knee, 
examiners have not noted effusion nor has any locking or 
giving way of the joint been confirmed clinically.  In fact, 
the January 1995 examiner specifically noted that there was 
no evidence of instability or locking of the knee.  As such, 
an increased rating is not warranted under Diagnostic Code 
5258.  As, under Diagnostic Code 5259, for removal of 
cartilage with symptomatic residuals, the maximum schedular 
rating is 10 percent, that diagnostic code, even if 
applicable, provides no basis for assignment of any higher 
evaluation.

Additionally, the Board notes that, while, historically, the 
veteran's disability was evaluated under the provisions of 
Diagnostic Code 5257, the disability picture presented does 
not involve the criteria considered when applying Diagnostic 
Code 5257.  While VA examinations conducted over the course 
of this appeal show findings consistent with a tear of the 
meniscus, and VA examination reports note the veteran's 
complaints of occasional instability, the objective clinical 
findings of record are negative for findings of instability 
or subluxation.  As indicated above, the January 1995 
examiner specifically noted that there was no evidence of 
instability.  In the absence of objective evidence of either 
instability or subluxation, Diagnostic Code 5257 is not 
applicable in this case.  Furthermore, although there is x-
ray evidence of degenerative changes in the left knee (which, 
under the provisions of Diagnostic Code 5003, are to be 
evaluated on the basis of limitation of motion, as the Board 
has discussed, above), in the absence of evidence of painful 
or limited motion due to arthritis and instability in this 
case, there is no basis for assignment of separate 
evaluations for the veteran's left knee.  See VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  

Considering the overall evidence of record, the Board finds 
that, in this case, the 10 percent schedular rating presently 
assigned is appropriate even when considering functional loss 
due to pain and other factors as discussed in 38 C.F.R. §§  
4.40 and 4.45, as well as DeLuca.  The medical evidence of 
record, as well as the veteran's written arguments, clearly 
reflect the veteran's complaints of pain, and the most recent 
X-ray examination shows a finding of degenerative joint 
disease.  However, the extent to which pain limits the 
veteran's motion is contemplated in the current 10 percent 
evaluation.  See 38 C.F.R. § 4.59 (prescribing that 
limitation of motion due to pain is entitled to at least the 
minimum compensable evaluation for the joint).  As noted 
above, the objective range of motion findings do not meet the 
criteria for increased rating under those codes pertaining to 
limited motion of the knee.  Further, there is no showing 
that the veteran experiences any functional loss due to 
weakness, fatigability, or incoordination, nor is there any 
evidence that he experiences limitation of motion warranting 
more than the currently assigned 10 percent evaluation due to 
pain on use, to include during flare-ups.  

The above determination is based on applicable provisions of 
VA's schedule for rating disabilities.  The Board notes that 
the veteran has recently been granted TDIU; however, he has a 
number of service-connected disabilities in addition to the 
left knee.  There simply is no showing that the service-
connected left knee disability alone has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board acknowledges the veteran's hearing testimony as to the 
extent of his pain, and the complaints of left knee pain 
noted in statements and reported during VA examinations.  
However, the disability has not been objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer the 
claim for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
overall left knee disability picture does not meet the 
criteria for a rating in excess of 10 percent, and that the 
claim for a higher evaluation must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

A disability evaluation in excess of 10 percent for residuals 
of a left knee injury is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

